DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, 10, 11, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (20170299697).
Referring to claims 1, 8, and 15, Swanson shows a chip-scale LIDAR (light detection and ranging) system (see figure 38B), comprising:
a photonic chip (see figure 38B note the optical system chip);
a laser associated with the photonic chip (see the laser associated with the photonic chip);
an optical circulator (see figure 38B note the passive optical module); and
a MEMS scanner (see the scanner with the rotary motor also see paragraph 235 note paragraph 235 includes the use of a MEMS scanner is disclosed as an alternative), wherein the laser, the optical circulator and the MEMS scanner are collinear (see figure 38B).

Referring to claim 4, 11, and 18, Swanson shows the light from the laser is incident on a reflective face of the MEMS scanner at a non-zero angle (see figure 38B).
Referring to claim 6, 13, and 20, Swanson shows a circuit board for controlling operation of the laser and the MEMS scanner (see figure 35A and 35B note the controlling circuitry).
Referring to claims 7 and 14, Swanson shows an optical frequency shifter associated with the light source for shifting a local oscillator frequency at the light source (see paragraph 25 and figure 9A also see paragraph 116-117). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (20170299697) in view of Fan (20190343377).
Referring to claims 2, 9, and 16, Swanson shows an optical fiber for directing a returning light beam diverted by the optical circulator towards an edge coupler (see 38B note the passive optical module).  However while Swanson shows a optical fiber that 
Fan shows a similar device that includes an embodiment showing an optical fiber and an embodiment using mirrors (see figures 3 and 4A).  It would have been obvious to include mirrors instead of optical fibers because this is an extremely well known substitution of one known element for another that yields predictable results.  
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (20170299697).
Referring to claims 5, 12, and 19, Swanson clearly shows the optical circulator is placed on a horizontal surface of an optical sub mount and the scanner is placed on a surface at a non-zero angle to the horizontal surface of the optical sub mount (note figure 38B).  However the embodiment using the scanner with the rotary motor is placed in a zero angle to the horizontal surface of the optical sub mount.  It would have been obvious when using the MEMS scanner as taught in paragraph 235 to include a MEMS device that is mounted to a non-zero angle to the horizontal surface due to the fact that the mirror must be tilted relative to the optical sub mount to properly scan as shown in figure 38B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645